Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice
  March 30, 2012
                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  144160 & (22)                                                                                        Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  GWENDOLYN McCLENDON, as Personal
  Representative of the Estate of RHONDA
  TOLBERT, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 144160
                                                                    COA: 305984
                                                                    Wayne CC: 02-226917-NH
  DIMITRIOS APOSTOLOU, M.D., WALTER
  FRASHER, PA-C, PETER MANCINI II, M.D.,
  and HARPER HUTZEL HOSPITAL,
            Defendants,
  and
  ALLEN WILLIAMS, M.D. and MERCY
  MEMORIAL HOSPITAL CORPORATION,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 28, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the order of the Wayne Circuit Court granting the plaintiff’s motion to
  reinstate the complaint, because the delay in filing the motion, in excess of three and one
  half years, was unjustified. We REMAND this case to that court for entry of an order
  granting the defendants’ motion to dismiss.

        MARILYN KELLY and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2012                      _________________________________________
         d0327                                                                 Clerk